Mandamus Dismissed and Opinion Filed November 21, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01604-CV

                            IN RE PERRY PATTERSON, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F08-11133-P

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                    Opinion by Justice Lang
       In this original mandamus proceeding, relator contends the trial court has violated a

ministerial duty under Texas Code of Criminal Procedure article 11.07, section 3(c) by not

sending relator copies of the documents relator requested, as well as by not ruling on relator’s

application for post-conviction writ of habeas corpus and evidentiary hearing request. The facts

and issues are known to the parties, so we need not recite them herein. This Court has no

jurisdiction over post-conviction habeas corpus proceedings under article 11.07. See TEX. CODE

CRIM. PROC. ANN. arts. 11.05, 11.07 (West 2005); In re McFee, 53 S.W.3d 715, 717–18 (Tex.

App.––Houston [1st Dist.] 2001, orig. proceeding) (per curiam).       Accordingly, we dismiss

relator’s petition for writ of mandamus for want of jurisdiction.


                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
131604F.P05                                         JUSTICE